DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose a chained flashlight system having, inter alia, “…each of the plural lighting control devices comprises: a receiving unit; a controlling unit; an activating unit; and a power supply unit, the plural lighting control devices are coupled to the traffic control device by the 10communication wire, the traffic control device simultaneously sends an activating signal and a luminous intensity designation signal to the plural lighting control devices via the communication wire, the receiving unit of each of the plural lighting control devices receives the activating signal and the luminous intensity designation signal, 15the controlling unit of each of the plural lighting control device activates the corresponding activating unit, and the receiving units of the lighting control devices receive the luminous intensity designation signal, the controlling units of the lighting control devices turn ON the power supply units, 20respectively, such that the luminous intensity of the flashlights during the ON-state of the power supply units becomes luminous intensity specified by the luminous intensity designation signal, and when the power supply units of the lighting control devices are turned ON” (claim 1). The remaining claims 2-8 are allowed by virtue of their dependencies upon claim 1. Hence, the examiner has allowed claims 1 through 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mizobe, Patent No. 11,006,508; Schleder et al., Patent No. 5,926,115;Rast, Patent No. 6,963,293.

                                                      Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAISSA PHILOGENE whose telephone number is (571)272-1827. The examiner can normally be reached Monday-Friday 9:30am to 9:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on (571) 272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/HAISSA PHILOGENE/Primary Examiner, Art Unit 2844